DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 11-13 and 21-37 were previously pending.  Claims 11-13, 22-37 were amended, claims 21 was canceled, and new claims 38 was added in the reply filed May 17, 2021.  Claims 11-13 and 22-38 are currently pending.

Response to Arguments
Applicant's amendments overcome the rejection of claims 31-32 made under § 112(b) and it is withdrawn. 
Applicant's arguments filed with respect to the rejection made under § 101 have been fully considered but are not persuasive.  The arguments mention a number of claim elements (Remarks, 13) but do not specifically explain why they meet the requirements for integration into a practical application.  Most of the limitations solely comprise the abstract idea itself (i.e., "generating the mobility plan…") while the computer components referenced are all generic (e.g., "servers").  Looking at these in combination does not amount to anything more than performing the abstract idea in a generic technological environment with instructions to "apply it" there. 
Applicant's arguments filed with respect to the rejections made under §§ 102 & 103 have been fully considered but are moot in view of the new grounds of rejection. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the Specification does not contain antecedent basis for the claims terms "user interface server," "service provider interface server," and "scheduling server."

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-13 and 22-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As amended, the independent claims recite three separate servers, each performing a portion of the claimed invention in cooperation with the others ("user interface server," "service provider interface server," and "scheduling server").  Rather than three distinct servers, the Specification only conceives of a single server (referred to throughout the disclosure as a "mobility planning server") with modules in it for these function sets (see Fig. 2 and accompanying description).  The three servers, which are not mentioned by name in the disclosure, performing these functions separately, along with their relationships, constitute new matter.  The dependent claims inherit the rejections of their respective base claims (along with further narrowing some of the unsupported aspects) and, as such, are rejected for the same reasons. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 11-13 and 22-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 33, and 38 recites the limitation "the public network."  There is insufficient antecedent basis for this limitation in the claim.  The dependent claims inherit the rejections of their respective base claims and, as such, are rejected for the same reasons. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-13, 22-34, and 38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 11-13, 22-34, and 38, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claims—including:
receive a mobility plan request from at least a first user; 
identify the first user associated with the mobility plan request; 
generate a user profile for the first user including any preferences or constraints for the first user for storage; and

generate a listing of a plurality of different types of mobility modes potentially available to transport the first user to the plurality of scheduled activities based on communications with a plurality of service providers, the mobility modes comprising a plurality of a private car, a rental vehicle, a shared car driven by the first user, a shared car not driven by the first user, an autonomous vehicle, a shared autonomous vehicle, a bike, a taxi, and public transportation; 
retrieve, from the plurality of service providers of the mobility modes, the potential availability of the mobility modes provided by the service provider and service provider indicated constraints regarding the mobility modes; 
store the listing and potential availability of the mobility modes; 
confirm with the service providers the availability of mobility modes when included in a mobility plan for the first user; 
receive the listing of the plurality of scheduled activities for the first user; 
retrieve the user profile including any preferences or constraints for the first user; 
retrieve the listing and potential availability of the mobility modes including any constraints indicated by one or more service providers; 
generate the mobility plan for the first user based on the listing of the plurality of scheduled activities, the mobility modes that would allow the first user to arrive on-time at the scheduled activities, the potential availability of the mobility modes provided by service providers, any preferences or constraints for the first user from the user profile database, and any constraints indicated by the one or more service providers, the mobility plan including an automatically selected mobility mode for each activity requiring user transport to the activity; 
provide the mobility plan; and 
identify the selected mobility mode for each activity requiring user transport; 
display updated scheduled activities for a calendar that include the selected mobility modes for the updated scheduled activities and a request for user acceptance of the mobility plan; and 

	automatically schedule with appropriate service providers via communication each mobility mode included in the user accepted mobility plan.
This qualifies as a method of organizing human activities because it recites collecting and analyzing information for planning the future travel activities of persons and related transactional/commercial relationships with transportation service providers—in other words, suggesting travel itineraries to people and receiving their acceptance of them (i.e., in the terminology of the 2019 Revised Guidance, commercial or legal interactions (including agreements in the form of contracts; marketing or sales activities or behaviors; business relations); managing personal behavior).  Additionally, aside from the general technological environment (addressed below), it covers certain purely mental processes (e.g., a travel agent or planner observing travel needs and availabilities of users and service providers, evaluating them, and judging a mobility plan/transportation to schedule based on the evaluation).  
It shares similarities with other abstract ideas held to be non-statutory by the courts (see Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)—tailoring sales information presented to a user based on, e.g., user data or time data, similar because at another level of abstraction the claims could be characterized as tailoring transportation plan information presented to a user based on, e.g., user data or time data; LendingTree, LLC v. Zillow, Inc., Nos. 2014-1435, 2014-1531, 2015-1186 (Fed. Cir. July 25, 2016)—(applying for loans and receiving offers via a third-party intermediary, similar because at another level of abstraction the claims could be characterized as requesting transportation and receiving a mobility plan via a third-party intermediary; Smart Sys. Innovations v. Chicago Transit Authority, 873 F.3d 1364 (Fed. Cir. 2017)—formation of financial transactions in a particular field (i.e., mass transit) and data collection related to such transactions, which also characterizes the invention)).  These cases all also describe significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be 
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (servers comprising one or more processors, non-transitory computer readable media, user devices with a visual display, networks, databases—all recited at a high level of generality).  Although they have and execute instructions to perform the abstract idea itself (e.g., modules, program code, signals, applications, "programming instructions," etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., receiving/inputting, storing, retrieving, transmitting, displaying data).  
Although the claims recite receiving inputs via touchscreen action on a display, this can be considered a generic capability of the types of user devices disclosed by the Specification (see published Specification ¶ 0034—tablet computer & smartphone).  Moreover, this can also be considered extra-solution activity.  User indication of the acceptance of the mobility plan could occur by any other input means (e.g., pressing buttons or keys; see also Specification ¶ 0062) and achieve the exact same result (scheduling with the service providers in the plan).  Therefore, it has no meaningful nexus or relationship with the abstract idea and is better characterized as "activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim."  MPEP 2106.05(g).  
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted) (emphasis added).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there). Moreover, the additional elements recited are known and conventional computing elements (servers comprising one or more processors, non-transitory computer readable media, user devices with a visual display, networks, databases, signals, applications, programming instructions—see published Specification ¶¶ 0029-31, 34-35, 40-42, 48, 58-59 describing these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements; see especially 
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving/inputting, storing, retrieving, transmitting, displaying data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of certain ubiquitous computer functions).  
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (i.e., they only further limit the data collection and analysis of abstract idea identified above, without adding any additional elements).  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea as the independent claims.  
Claims 22, 29-30, and 34 recite the same non-specific "user device" and network that also serves as a general link to a technological environment/field of use and is used for the same generic computer functions.  The same is true for the "user interface"/"graphical user interface" and icons of claims 31-32.  This interface can also be viewed as only being used for extra-solution activities (i.e., data-gathering/data inputting in conjunction with the abstract idea, see MPEP 2106.05(g)) and using the general link to a technological environment (i.e., computers and the Internet) to communicate data in a generic fashion. 
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea.  Although they add the elements identified in 2A above (user device, user interface/graphical user interface and icons), these do not amount to significantly more for the same reasons they fail to integrate the abstract idea into a practical application.  Moreover, the Specification also indicates this is the routine use of known components for the same reasons presented with respect to the elements in the independent claims above (i.e., they do not describe the elements at 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13, 22-29, and 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, et al., U.S. Pat. Pub. No.  2020/0182637 (Reference A of the PTO-892 part of paper no. 20210208) in view of Baig, et al., U.S. Pat. No. 8,831,881 (Reference A of the attached PTO-892).
As per claim 11, Kumar teaches a mobility planning server comprising a user interface server comprising one or more processors configured by programming instructions encoded on non-transitory computer readable media (¶ 0181) to: 
communicate over a first network with a plurality of user devices to receive a mobility plan request from at least a first user device for a first user (¶ 0034, see also ¶ 0188—one or more networks); 
identify the first user associated with the mobility plan request (¶ 0083); 
generate a user profile for the first user including any preferences or constraints for the first user for storage in a user profile database (¶ 0083); and

a service provider interface server comprising one or more processors configured by programming instructions encoded on non-transitory computer readable media (¶ 0181) to:
generate a listing of a plurality of different types of mobility modes potentially available to transport the first user to the plurality of scheduled activities based on communications over a second network with a plurality of service providers (¶¶ 0015, 74-75, see also ¶ 0188—one or more networks), the mobility modes comprising a plurality of a private car, a rental vehicle, a shared car driven by the first user, a shared car not driven by the first user, an autonomous vehicle, a shared autonomous vehicle, a bike, a taxi, and public transportation (¶¶ 0015, 69, 74, 129; Examiner is interpreting this limitation to read on any two or mode modes from this list); 
retrieve, over the second network (¶ 0188) from the plurality of service providers of the mobility modes, the potential availability of the mobility modes provided by the service provider and any service provider indicated constraints regarding the mobility modes (¶¶ 0074-75); 
store the listing and potential availability of the mobility modes in a service provider database (Table 2); 
confirm with the service providers the availability of mobility modes when included in a mobility plan for the first user (¶¶ 0083—availability for specific rather than general itineraries; see also ¶ 0086—tracked itineraries are refreshed periodically); 
a scheduling server comprising one or more processors configured by programming instructions encoded on non-transitory computer readable media (¶ 0181) to: 
receive the listing of the plurality of scheduled activities for the first user from the user interface server (¶¶ 0031, 94); 
retrieve the user profile including any preferences or constraints for the first user from the user profile database (¶ 0083); 

generate the mobility plan for the first user based on the listing of the plurality of scheduled activities, the mobility modes that would allow the first user to arrive on-time at the scheduled activities, the potential availability of the mobility modes provided by service providers, any preferences or constraints for the first user from the user profile database, and any constraints indicated by the one or more service providers from the service provider database, the mobility plan including an automatically selected mobility mode for each activity requiring user transport to the activity (¶¶ 0083, 93, 101, 116, 119); 
provide the mobility plan to the user interface server (¶ 0116; Fig. 6); and 
identify the selected mobility mode for each activity requiring user transport to the activity to the service provider interface server (¶ 0116; Fig. 6); 
wherein the user interface server is further configured to: 
signal the user device for the first user to display on a visual display, updated scheduled activities for an application that include the selected mobility modes for the updated scheduled activities and a request for user acceptance of the mobility plan (Fig. 5B-6); and 
3receive user acceptance of the mobility plan via touchscreen action using the visual display and transmission of the acceptance by the user device via the first network (¶¶ 0086, 128; Fig. 5B-6); 
wherein the service provider interface server is further configured to: 
automatically schedule with appropriate service providers via communication over the public network each mobility mode included in the user accepted mobility plan (¶ 0122; see also ¶ 0188—one or more networks).
Kumar does not explicitly teach the updated activities are for a calendar application; which is taught by Baig (Figs. 2-3; col. 3, lines 63-67; col. 4, lines 54-60).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Baig—namely, so that the user can have a better sense as to how the itinerary looks as a function of time and relative to other things.  Moreover, this is merely 
Even if Kumar's Figures are not sufficient to teach a touchscreen action this is also taught by Baig (col. 11, line 44).  It would have been prima facie obvious to incorporate this element because is merely a substitution of one input mechanism for similar ones taught by Kumar (see ¶ 0187).  Both references are in the field of travel planning on generic computing devices and one of ordinary skill would have recognized that these could be readily substituted yielding only predictable results. 
As per claim 12, Kumar in view of Baig teaches claim 11 as above.  Kumar further teaches to: retrieve, from the listing of the plurality of scheduled activities from the calendar application associated with the user device, one or more of time of the activity, flexibility of time for the activity, and duration of the activity (¶¶ 0093-94); retrieve, from the listing of the plurality of scheduled activities from the calendar application associated with the user device, the drop off address (¶¶ 0093-94); deduce, a pickup address when the pickup address is not provided in the listing of the plurality of scheduled activities from the calendar application associated with the user device, the pickup address from user location information (¶¶ 0093-94); and retrieve, from the listing of the plurality of scheduled activities from the calendar application associated with the user device, a preferred mode of mobility or other preferences if provided in the listing (¶¶ 0093-95). 
As per claim 13, Kumar in view of Baig teaches claim 11 as above.  Kumar further teaches to receive user selection of a non-selected mobility mode and update the mobility plan to include the user selected mobility mode (¶ 0117—"add new ones"). 
As per claim 22, Kumar in view of Baig teaches claim 11 as above.  Kumar further teaches to retrieve the listing of the plurality of scheduled activities for the first user, the computer networking system is further configured to: receive a mobility plan request over the first network from the user device (¶ 0034); receive, from the user device, a listing of one or more scheduled activities spanning a time frame that is consistent with a time frame specified in the mobility plan request (¶¶ 0093-94); retrieve, from the listing for each activity requiring user transport or delivery, one or more of time of the activity, flexibility 
As per claim 23, Kumar in view of Baig teaches claim 11 as above.  Kumar further teaches to send, for each activity requiring user transport to the activity, a proposed route to a selected mobility mode or service provider for the selected mobility mode (¶¶ 0161, 166).
As per claim 24, Kumar in view of Baig teaches claim 23 as above.  Kumar further teaches to send, for each activity requiring user transport to the activity, a proposed route to a non-selected mobility mode or service provider for the non-selected mobility mode (¶¶ 0161, 166—the demand is expressed but not yet reserved (i.e., it is non-selected)).
As per claim 25, Kumar in view of Baig teaches claim 11 as above.  Kumar further teaches to receive user confirmation of the selected mobility mode (¶¶ 0086, 128).
As per claim 26, Kumar in view of Baig teaches claim 11 as above.  Kumar further teaches to notify a mobility mode service provider that a mobility mode is in route to a user (¶ 0139).
As per claim 27, Kumar in view of Baig teaches claim 26 as above.  Kumar further teaches to receive traffic information from a mobility mode service provider or a traffic service provider (¶ 0067).
As per claim 28, Kumar in view of Baig teaches claim 11 as above.  Kumar further teaches to receive from a mobility mode or mobility mode service provider one or more of availability, location, and time of arrival of the mobility mode (¶¶ 0130—availability).
As per claim 29, Kumar in view of Baig teaches claim 11 as above.  Kumar further teaches to receive a listing of one or more scheduled activities for each of a plurality of users, the computer networking system is configured to upload calendar entries 
As per claims 33-37, Kumar in view of Baig teaches a method comprising: steps implementing the functionality of analogous claims 11, 22-23, and 27-28 (see citations above and obviousness rationale above). 
As per claim 38, Kumar in view of Baig teaches non-transitory computer-readable media having stored thereon instructions that when executed perform a method comprising: steps implementing the functionality of analogous claims 11 (see citations above and obviousness rationale above).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar, et al. in view of Baig, et al. as applied to claim 29 above, further in view of Joiner, et al., U.S. Pat. Pub. No.  2018/0189372 (Reference B of the PTO-892 part of paper no. 20210208). 
As per claim 30, Kumar in view of Baig teaches claim 29 as above.  Although Kumar teaches the mobility planning client module (see above), it does not explicitly teach to synchronize calendar entries for a predefined time period from the calendar application accessible via the user device with the calendar entries uploaded; which is taught by Joiner (¶ 0014).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Joiner—namely, to reduce processing lag (see ¶ 0001).  Moreover, this is merely a combination of old elements in the art of scheduling.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, et al. in view of Baig, et al. as applied to claim 29 above, further in view of Official Notice considered Admitted Prior Art. 
As per claim 31, Kumar in view of Baig teaches claim 11 as above.  Kumar does not explicitly teach to provide a user interface for allowing the uploaded calendar entries 
As per claim 32, Kumar in view of Baig and Official Notice teaches claim 31 as above.  Kumar further teaches the user interface comprises a graphical user interface that is configured to provide for the use of vehicle mobility icons to indicate a mobility mode preference for a calendar entry activity (Figs. 5A-5B). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366.  The examiner can normally be reached on M-F 9:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628